Citation Nr: 1007868	
Decision Date: 03/03/10    Archive Date: 03/11/10

DOCKET NO.  07-08 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right total knee 
replacement.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

[The claim for service connection for spinal stenosis is 
addressed in a separate Board decision.]


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The Veteran served on active duty from July 1954 to June 
1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2009 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Winston-Salem, North Carolina.  

The Veteran appeared for a Travel Board hearing in 
conjunction with this appeal in November 2009.  A separate 
Travel Board hearing regarding the claim for service 
connection for spinal stenosis was conducted by a different 
Acting Veterans Law Judge in August 2009.  The Board further 
notes that the Veteran withdrew his appeal for service 
connection for hypertension in June 2008.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

In this case, the Veteran has reported right knee symptoms 
and bilateral hearing loss dating back to service.  The RO's 
efforts to obtain the Veteran's service treatment records, 
which were destroyed in a 1973 fire, were extensive but 
ultimately unsuccessful.  The Veteran has presented testimony 
as to both claims and has submitted a statement from a 
private doctor, dated in November 2009, relating his 
arthritic condition of the knees to active military service.  
To date, however, the Veteran has not been afforded VA 
examinations addressing the nature and etiology of these 
claimed disorders.  Such examinations should be conducted 
given the circumstances of this case.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d) 
(West 2002); see also O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991) (VA has a heightened obligation to explain 
findings and carefully consider the benefit-of-the-doubt rule 
where government records are presumed destroyed).
 
As to the PTSD claim, the Board notes that a July 2007 report 
from Edwin G. Hoeper, M.D., also contains an Axis I diagnosis 
of dysthymic disorder.  The Board is cognizant of the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Clemons v. Shinseki, 23 Vet. App. 1 (2009).  
In that case, the Board denied a claim for service connection 
for PTSD where the Veteran specifically requested service 
connection for PTSD, but the medical record included 
diagnoses of an anxiety disorder and a schizoid disorder.  
The Board narrowly construed the claim and denied upon the 
absence of a current diagnosis.  The Court pointed out that 
claimant cannot be held to a "hypothesized diagnosis - one 
he is incompetent to render" when determining what his 
actual claim may be.  The Court further noted that the Board 
should have considered alternative current conditions within 
the scope of the filed claim.  Id.  

The Board finds that the facts of this case parallel the 
Clemons facts and that the Veteran's dysthymic disorder 
should be considered in conjunction with the PTSD claim.  To 
that extent, however, the Veteran has not received adequate 
38 C.F.R. § 3.159 notification to date as to the evidence 
needed to establish service connection for a psychiatric 
disorder other than PTSD.  Moreover, given that the July 2007 
psychiatrist's statement indicates that the Veteran reported 
nightmares since 1955, the Board finds that a VA examination 
should be conducted to determine the nature and etiology of 
any current psychiatric disorders other than PTSD.

Additionally, during his hearing, the Veteran confirmed 
continuing treatment from Dr. Hoeper.  Efforts should 
accordingly be made to obtain any available treatment records 
from Dr. Hoeper.  38 C.F.R. § 3.159(c)(1) (2009).

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the 
Veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A, the need 
for additional evidence regarding the 
claim for service connection for a 
psychiatric disorder, to include PTSD.  
This letter must inform the Veteran about 
the information and evidence that is 
necessary to substantiate the claim and 
provide notification of both the type of 
evidence that VA will seek to obtain and 
the type of evidence that is expected to 
be furnished by him.  He should also be 
requested to sign a release form for 
records from Dr. Hoeper.

2.  Then (assuming a signed release form 
is received), Dr. Hoeper should be 
contacted, and all records of treatment 
of the Veteran should be requested.  All 
records received from Dr. Hoeper should 
be added to the claims file.  If no such 
records are available, documentation to 
that effect should be added to the file.

3.  Then, the Veteran should be afforded 
a VA orthopedic examination, with an 
appropriate examiner, to determine the 
nature and etiology of the claimed right 
knee disability.  The Veteran's claims 
file must be made available to the 
examiner, and the examiner must review 
the entire claims file in conjunction 
with the examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  Based 
on a review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to provide a 
diagnosis corresponding to the claimed 
right knee disability.  The examiner is 
also requested to offer an opinion as to 
whether it is at least as likely as not 
(e.g., a 50 percent or greater 
probability) that the diagnosed 
disability is etiologically related to 
the Veteran's period of active service.  
In this regard, the examiner is reminded 
that the Veteran's service treatment 
records are unavailable, and his lay 
contentions should be taken into 
consideration in rendering the requested 
opinion.

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

4.  The Veteran should also be afforded a 
VA audiological examination, with an 
appropriate examiner, to determine the 
nature and etiology of the claimed 
bilateral hearing loss disability.  The 
Veteran's claims file must be made 
available to the examiner, and the 
examiner must review the entire claims 
file in conjunction with the examination.  

All tests and studies deemed necessary by 
the examiner should be performed, 
including pure tone threshold testing (in 
decibels) and Maryland CNC speech 
recognition testing.  The examiner is 
also requested to offer an opinion as to 
whether it is at least as likely as not 
(e.g., a 50 percent or greater 
probability) that the diagnosed bilateral 
hearing loss disability is etiologically 
related to the Veteran's period of active 
service.  In this regard, the examiner is 
reminded that the Veteran's service 
treatment records are unavailable, and 
his lay contentions should be taken into 
consideration in rendering the requested 
opinion.

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

5.  Then, the Veteran should be afforded 
a VA examination, with an appropriate 
examiner, to determine the nature and 
etiology of the claimed psychiatric 
disorder.  The Veteran's claims file must 
be made available to the examiner, and 
the examiner must review the entire 
claims file in conjunction with the 
examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  Based 
on a review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to provide 
diagnoses for each current psychiatric 
disorder.  For each diagnosis other than 
PTSD, the examiner is also requested to 
offer an opinion as to whether it is at 
least as likely as not (e.g., a 50 
percent or greater probability) that the 
diagnosed disorder is etiologically 
related to the Veteran's period of active 
service.  In this regard, the examiner is 
reminded that the Veteran's service 
treatment records are unavailable, and 
his lay contentions should be taken into 
consideration in rendering the requested 
opinion.

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

6.  After completion of the above 
development, the Veteran's claims for 
service connection for a right total knee 
replacement; bilateral hearing loss; and 
a psychiatric disorder, to include PTSD, 
should be readjudicated.  If the 
determination of any of these claims 
remains adverse to the Veteran, he and 
his representative should be furnished 
with a Supplemental Statement of the Case 
and given an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


